IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGES OF           : No. 339 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF             : Classification Docket
THE FIRST JUDICIAL DISTRICT OF           :
PENNSYLVANIA                             :
                                         :

                                    ORDER

PER CURIAM:
             AND NOW, this 26th day of September, 2016, upon consideration of the

Petitions of the Honorable Sheila Woods-Skipper, President Judge of the Court of

Common Pleas of the First Judicial District of Pennsylvania, for the assignment of

Judges to divisions of the court, it is hereby ORDERED that the Petitions are granted

and the following assignments are approved:

             Trial Division

             The Honorable Lucretia Clemons
             The Honorable Stella Tsai